Citation Nr: 1117812	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-07 273A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic hepatitis C, since October 24, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to December 1987.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The case was later transferred to the Roanoke RO.

Following a June 2009 Board hearing, the Board issued a multi-issue decision in December 2009, in which a compensable rating for chronic hepatitis C was denied for the period prior to October 24, 2008.  The Board separately remanded the issue of entitlement to a rating in excess of 10 percent for chronic hepatitis C, since October 24, 2008, for additional development.  

In September 2010, the veterans service organization representing the Veteran at that time filed a motion to withdraw services as representative.  The Board granted this motion in March 2011, and the Veteran was furnished with a letter in the same month notifying him of his right to new representation.  He has not responded to this letter, and the Board will accordingly proceed with the case with the understanding that the Veteran is continuing his appeal on a pro se basis.

Pursuant to the Board's decision, in a January 2010 rating decision, the Appeals Management Center (AMC) in Washington, DC, assigned a 60 percent rating for HIV-related illness, effective December 22, 1987, and a 100 percent rating, effective March 8, 2004.  In a statement received by the Board in December 2010, the Veteran asserts that the 100 percent rating for HIV-related illness should be retroactively effective to December 22, 1987.  The Board does not have jurisdiction over this claim for an earlier effective date for the 100 percent rating, and therefore it is referred to the agency of original jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In the December 2009 remand, the Board instructed that another VA examination be afforded the Veteran, with specific instructions for the examiner to specify whether the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7354 (2010) had been met.  The claims file contains two examination reports, dating from March and July of 2010, as well as the results of liver function tests.  Regrettably, these examinations fall far short of addressing the specific criteria of Diagnostic Code 7354.  The March 2010 examination report reflects complaints of recurrent fatigue and right upper quadrant pain, with no jaundice or icterus.  The July 2010 examination report shows that the Veteran's hepatitis C did not have effects on his daily activities.  However, these examination reports are devoid of information as to malaise, anorexia, weight loss, hepatomegaly, dietary restrictions, continuous medication, and incapacitating episodes (with symptoms such as symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), as well as the severity and frequency of any such symptoms.  In view of the criteria delineated in Diagnostic Code 7354, all such symptoms will need to be further addressed upon examination before the Board can reach a decision in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran a VA liver and pancreas examination to ascertain the nature, extent and severity of his service-connected chronic hepatitis C.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's subjective complaints, documented medical history and assertions and note that the claims file was reviewed.  

The examiner must then address the presence, frequency, and severity of the following symptoms: fatigue, malaise, anorexia, weight loss, hepatomegaly, dietary restrictions, continuous medication, and incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  If any of these symptoms are specifically found to be attributable to a separate and distinct disability (e.g., the Veteran's HIV disability), rather than to hepatitis C, the examiner should so state.  

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

2.  After ensuring that there has been full compliance with the Board's remand instructions, readjudicate the Veteran's claim, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether "staged rating," pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


